Citation Nr: 0200280	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-00 524	)	DATE
	)
	)                

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to a compensable evaluation under the 
provisions of 38 C.F.R. 
§ 3.324 (2001).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from November 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The case returns to the Board following a remand to the RO in 
February 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of psychiatric disorder in service 
and no competent medical evidence showing a relationship 
between service and the veteran's current psychiatric 
disorder, diagnosed as recurrent major depression.  

3.  The evidence does not show that the veteran's service-
connected disabilities, burns scars of both ankles and 
hearing loss, both evaluated as noncompensable (zero percent 
disabling), are of such nature as clearly to interfere with 
normal employability.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred during active 
duty service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 5013, 5013A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  
2.  The criteria for entitlement to a compensable evaluation 
for multiple noncompensable service-connected disabilities 
have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.324 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
June 1999 rating decision, September 1999 statement of the 
case, and supplemental statements of the case dated in 
January 2000 and August 2001, the RO provided the veteran 
with the applicable laws and regulations and gave notice as 
to the evidence needed to substantiate his claims.  
Similarly, the RO's February 1999 solicited relevant evidence 
to support his claim.  With respect to the duty to assist, 
the RO has secured pertinent medical examinations.  A request 
for VA treatment records yielded a negative reply in June 
2001.  Although the veteran submitted private records and 
records from the Social Security Administration (SSA), he has 
not authorized VA to obtain any other records.  Finally, as 
the veteran has had the opportunity to submit evidence and 
argument in support of his claims, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

In addition, the Board is satisfied as to compliance with the 
instructions from the February 2001 Board remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the 
RO secured the requested examination and opinion.  In 
addition, by letter dated in March 2001, the RO asked the 
veteran to identify and provide authorizations to obtain 
records from medical providers as specified in the remand.  
The veteran's May 2001 letter referred to a physician from 
whom he had received treatment, but did not include complete 
contact information.  By letter dated in June 2001, the RO 
again asked the veteran to complete an authorization to 
obtain records from that provider.  The RO did not receive a 
response to that request.  

1.  Service Connection for a Psychiatric Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure).   

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  Showing chronic disease in service requires a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, rather than mere isolated findings or 
a diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in-
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).  

The report of the June 2001 VA psychiatric examination shows 
a current diagnosis of recurrent major depression.  The 
diagnosis is based on review of the claims folder, clinical 
interview, and mental status examination.  Records associated 
with the veteran's SSA claim reflect a reported long history 
of anxiety and depression, with additional diagnoses 
including panic disorder with agoraphobia, obsessive 
compulsive disorder, and dysthymia.  The VA examiner 
acknowledged those diagnoses and discussed the underlying 
evaluations.  According to the examination report, he found 
insufficient evidence of record to support any of these 
diagnoses.    

In any event, the Board finds that service connection is not 
warranted for depression or other psychiatric disorder.  
Service medical records are negative for diagnosis or 
treatment of psychiatric disorder.  Therefore, there is no 
basis for establishing service connection on the basis of 
chronicity in service or continuity of symptomatology after 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
97.  The Board also notes that, because the veteran has not 
been diagnosed as having a psychosis, the presumption of in-
service incurrence is not for application.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).   

Moreover, there is no competent medical evidence that links 
the veteran's current depression or other psychiatric 
disorder to his period of active duty service.  Although SSA 
records showed complaints of longstanding depression and 
anxiety, none of the associated evaluations related the 
disorders to the veteran's active service.  The Board notes 
that service medical records dated in July 1965 document two 
episodes of hyperventilation syndrome.  The VA examiner 
specifically found no evidence that the veteran suffered from 
depression in service and no evidence relating the episodes 
of hyperventilation his current disorder.  In fact, based on 
the record, the June 2001 VA examiner stated that the 
depression apparently developed due to problems with his 
first marriage, after service, and was exacerbated by the 
recent death of his daughter.  The examiner specifically 
stated that the depression was not "service connected."  
There is no contrary competent evidence or opinion of record.  
To the extent that the veteran asserts that his depression is 
related to service, the Board finds that his personal, lay 
opinion is an insufficient basis for establishing service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

Accordingly, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  
Therefore, the preponderance of the evidence is against 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. 
§ 3.303; 66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R. § 3.102).    

2.  Compensable Rating for Multiple Noncompensable 
Disabilities

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree, the 
rating agency is authorized to apply a 10 percent rating, but 
not in combination with any other rating.  38 C.F.R. § 3.324.  

The veteran has two service-connected disabilities, burns 
scars of both ankles and hearing loss, both of which are 
evaluated as noncompensable.  There is no evidence of record 
showing that either disability interferes with the veteran's 
ability to work.  The April 1999 VA scars examination 
indicated that the disability was entirely asymptomatic.  The 
June 1999 VA audiology examination, which does show hearing 
loss, also reflects good speech recognition.  Although the 
veteran receives Social Security benefits, the award is based 
on psychiatric problems, not either of his service-connected 
disabilities.  Absent evidence that the disabilities clearly 
interfere with normal employability, the appeal cannot be 
allowed.  Therefore, the Board finds that the preponderance 
of the evidence is against a 10 percent rating for multiple 
noncompensable service-connected disabilities.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. § 3.324.


ORDER

Service connection for a psychiatric disorder is denied.  

A compensable evaluation under the provisions of 38 C.F.R. § 
3.324 is denied.    



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

